Order reversed on the law, without costs of this appeal to any party, and matter remitted to the Special Term for such further proceedings as the parties may be advised. Memorandum: We are of the opinion that the State Civil Service Commission has authority under the statute to hold the proposed hearing and to compel the attendance of witnesses by subprana. All concur. (The order denies the application of petitioners and dismisses a proceeding to compel defendants to permit themselves to be sworn as witnesses in an administrative proceeding before petitioners and for a warrant committing defend*850ants to jail for failure to permit themselves to be sworn as witnesses.) Present — Taylor, P. J., MeCurn, Larkin, Love and Vaughan, JJ.